UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-34801 Peoples Federal Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2814821 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 435 Market Street, Brighton, Massachusetts (Address of Principal Executive Offices) Zip Code (617) 254-0707 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES ýNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ýNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO ý. 7,141,500 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of August 5, 2011. Explanatory Note This Form 10Q/A amends the Quarterly Report on Form 10-Q of Peoples Federal Bancshares, Inc. for the quarterly period ended June 30, 2011 (the “Form 10-Q”), as filed with the Securities and Exchange Commission on August 12, 2011, for the sole purpose of furnishing the Interactive Data Files as Exhibit 101 in accordance with Rule 405 of Regulation S-T.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q other than furnishing the exhibit described above.This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. The interactive data files on Exhibit 101 hereto are not deemed filed with the Securities and Exchange Commission and are not to be incorporated by reference into any filing of Peoples Federal Bancshares, Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the Undersigned, thereunto duly authorized. PEOPLES FEDERAL BANCSHARES, INC. Date:August 18, 2011 /s/ Maurice H. Sullivan, Jr. Maurice H. Sullivan, Jr. Chief Executive Officer Date:August 18, 2011 /s/ Christopher Lake Christopher Lake Senior Vice President and Chief Financial Officer Peoples Federal Bancshares, Inc. Form 10-Q/A Part II. Item 6. Exhibits Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002* 101.INS XBRL Instance Document** 101.SCH XBRL Taxonomy Extension Schema** 101.CAL XBRL Extension Calculation Linkbase** 101.DEF XBRL Extension Definition Linkbase** 101.LAB XBRL Extension Labels Linkbase** 101.PRE XBRL Extension Presentation Linkbase** * Previously filed as an exhibit to the Registrant’s Quarterly Report on Form 10-Q on August 12, 2011. ** Furnished, not filed, herewith.
